DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/25/2022. In virtue of this communication, claim 3 has been canceled; claims 1, 6, 15, 16, 18, 23, 32 have been canceled. Claims 1 – 2, 4 – 29, and 32 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objection to the drawing, it is hereby withdrawn. 
3.	Applicant's arguments filed on 01/25/2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument in pages 10 – 11 that Jeong does not describes a UE selecting sidelink discontinuous reception parameters, nor does the relay UE  in Jeong select one or more sidelink discontinues reception parameters from a set of sidelink discontinuous reception parameters for the second UE, examiner respectfully disagrees. Read the reference as follow:
Jeong teaches the relay UE configures the DRX parameters of the remote UE, wherein the DRX parameters of the second UE (i.e., the remote UE) comprise a DRX cycle, wake-up duration, assigned dedicated resources. Jeong also teaches that the relay UE directly configures DRX timing information for sidelinks (PC5), thus the relay UE selecting DRX parameter (i.e., DRX timing information) from the set of DRX cycle, 
	In response to Applicant’s argument in pages 11 – 12 that Jeong does not describes that receiving, from the second UE, an indication of the one or more sidelink discontinuous reception parameters selected by the second UE from a set of sidelink discontinuous parameters, examiner respectfully disagrees. Read the reference as follow:
	First of all, Examiner notes that the Applicant’s argument using base station not the relay UE. Jeong teaches an alternative way for the  relay UE directly inform the remote UE of the DRX configuration using the sidelink.
	Second, Examiner interpreted the relay UE is a second UE, and the remote UE is a first UE. Thus, the limitation above is almost the same as the relay UE selected one or more sidelink discontinues reception parameters from a set of sidelink discontinuous reception parameters and transmitted the DRX indication to the remote UE. The relay UE configures the DRX parameters of the remote UE, wherein the DRX parameters of the remote UE comprise a DRX cycle, wake-up duration, assigned dedicated resources; Jeong also teaches that the relay UE directly configures DRX timing information for sidelinks (PC5), thus the relay UE selecting DRX parameter (i.e., DRX timing information) from the set of DRX cycle, wake-up duration, assigned dedicated resources and the relay UE is directly inform the remote UE of the DRX configuration using the sidelink by sending DRX indication, DRX cycle, wake-up duration, or assigned dedicated resources. Therefore, Jeong teaches receiving from the relay UE an 
	In response to Applicant’s argument in pages 13 – 14 that Jeong does not disclose limitation of claims 4, 20, and 24, Examiner accepts the argument is persuasive, thus the rejected claims 4, 20, and 24 are withdrawn and would be subject in allowable subject matter.
As a result, the previous rejection is maintained except for the claims 4, 20, 24.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 – 2, 5 – 9, 12, 15 – 19, 21, 23, 25 – 26, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (hereinafter “Jeong”) (WO 2018/064477 A1).
Regarding claims 1 and 32, Jeong discloses a method for wireless communication at a first user equipment (UE) (i.e., a relay UE, see Fig. 7), comprising: 
selecting one or more sidelink discontinuous reception parameters for sidelink communication with a second UE (i.e., a remote UE, [0017]), the one or more sidelink discontinues reception parameters being selected from a set of sidelink discontinuous reception parameters for the second UE (see [0016] for the relay UE directly configures (i.e., determines) DRX timing information for sidelinks (PC5), see [0044] for the relay UE configures the DRX parameters of the remote UE, see [0040], [0126] for the DRX 
transmitting, to the second UE, an indication of the one or more sidelink discontinuous reception parameters, wherein the indication is transmitted over a sidelink communication link with the second UE (see [0026], [0030], [0035], [0036], [0040], [0114] for the relay UE is directly inform the remote UE of the DRX configuration using the sidelink by sending DRX indication, DRX cycle, wake-up duration, or assigned dedicated resources).
Regarding claim 15, Jeong discloses a method for wireless communication at a first user equipment (UE) (i.e., a remote device, [0017]), comprising: 
determining one or more sidelink discontinuous reception parameters for sidelink communication with a second UE (i.e., a relay UE) (see Fig. 2, [0023] – [0026] for DRX operation on a sidelink of a remote UE and the remote UE monitors part of a whole dedicated Rx resource pool, see [0040] for DRX parameters, which are DRX indication, DRX cycle, wake-up duration, assigned dedicated resources, etc., see [0048], [0049] for calculation of active time for the sidelink or sidelink DRX); 
receiving, from the second UE, an indication of the one or more sidelink discontinuous reception parameters selected by the second UE from a set of sidelink discontinuous parameters (see [0016] for the relay UE directly configures DRX timing information for sidelinks (PC5), see [0044] for the relay UE configures the DRX parameters of the remote UE, see [0040], [0126] for the DRX parameters of the second UE comprise a DRX cycle, wake-up duration, assigned dedicated resources, etc., and 
discontinuously monitoring a sidelink communication link for a transmission from the second UE in accordance with the one or more sidelink discontinuous reception parameters (see [0013], [0015], [0021], [0024], [0042] for DRX may follow a DRX cycle where for a first period of time the UE is in an active state to monitor for a scheduling signal from the wireless network, and during the remainder of the DRX cycle the UE may enter into a sleep state if a scheduling message is not received; thus, the continual monitoring the sidelink is not desirable).
Regarding claim 23, Jeong discloses a method for wireless communication at a base station (i.e., eNB/gNB) comprising: 
configuring one or more sidelink discontinuous reception parameters for sidelink communication between a first user equipment (UE) (i.e., a relay UE) and a second UE (i.e., a remote UE) over a sidelink communication link (see [0016] for the eNB configures coordinated resources (or coordinated DRX timing information) for a relay UE and a wearable (or remote UE), see [0028], [0033] – [0035] for the eNB assigns the dedicated Rx resource pool, provides specific DRX configuration to the remote UE for the sidelink with the relay UE); and 
transmitting, to the first UE, a message indicating the one or more sidelink discontinuous reception parameters (see [0033] – [0035] for the configuration signal is sent to the relay UE as a dedicated message or as part of a system information block, inform to the relay UE a DRX configuration of the remote UE), the one or more sidelink discontinuous reception parameters being part of a set of sidelink discontinuous 
Regarding claim 2, Jeong discloses wherein determining the one or more sidelink discontinuous reception parameters comprises: receiving, from a base station (e.g., eNB), a message indicating the one or more sidelink discontinuous reception parameters for the second UE (see [0028], [0033] – [0035]).
Regarding claims 5 and 6, Jeong discloses wherein transmitting the indication of the one or more sidelink discontinuous reception parameters comprises: transmitting the indication to the second UE via downlink control information, or a medium access control (MAC) control element, or a combination thereof, and transmitting the downlink control information to the second UE on a physical sidelink control channel (see [0017], [0040], [0072], [0105]).
Regarding claim 7, Jeong discloses transmitting a message to the second UE (see Fig. 3) in accordance with the one or more sidelink discontinuous reception parameters (see [0040], [0072], [0123], [0143]).
Regarding claim 8, Jeong discloses receiving, from a base station (e.g., eNB), an indication of one or more discontinuous reception parameters for communicating with the base station, wherein the one or more discontinuous reception parameters are different from the one or more sidelink discontinuous reception parameters (see [0021], [0028]); and discontinuously monitoring for a transmission from the base station in 
Regarding claim 9, Jeong discloses wherein discontinuously monitoring for the transmission from the base station comprises: powering down a first power amplifier for communicating with the base station in accordance with the one or more discontinuous reception parameters, the method further comprising: powering down a second power amplifier for the sidelink communication link in accordance with the one or more sidelink discontinuous reception parameters (see [0013], [0015], [0100] – [0104] for power management circuitry with amplifiers in order to power down for brief intervals of time and thus save power for the device).
Regarding claims 12, 21, and 29, Jeong discloses wherein the one or more sidelink discontinuous reception parameters comprises an on duration, an offset duration, an inactivity timer, one or more cycle durations, a cycle timer, or any combination thereof (see [0034] – [0036]).
Regarding claim 16, Jeong discloses receiving the indication over the sidelink communication link, wherein the one or more sidelink discontinuous reception parameters are determined based at least in part on the received indication (see [0026], [0030], [0035], [0036], [0040], [0114] for relay UE is 
Regarding claims 17 and 18, Jeong discloses receiving the indication of the one or more sidelink discontinuous reception parameters from the second UE via downlink control information, or a medium access control (MAC) control element, or a combination thereof; and receiving the downlink control information from the second UE on a physical sidelink control channel (see [0017], [0040], [0072], [0105] for a sidelink control information (SCI)).
Regarding claim 19, Jeong discloses receiving, from a base station (i.e., eNB), a message indicating the one or more sidelink discontinuous reception parameters for the second UE, wherein the one or more sidelink discontinuous reception parameters are determined based at least in part on the received indication (see [0021], [0028] for DRX parameters).  
	Regarding claim 25, Jeong discloses transmitting, to the second UE, a second message indicating the one or more sidelink discontinuous reception parameters (see [0037], [0040], [0050] for the remote UE receives a sidelink DRX on indication by the SCI).
Regarding claim 26, Jeong discloses configuring one or more discontinuous reception parameters for communicating with the first UE, wherein the one or more discontinuous reception parameters are different from the one or more sidelink discontinuous reception parameters (see [0021], [0028], [0030]); and transmitting, to the first UE, an indication of the one or more discontinuous reception parameters (see [0033] – [0035] for DRX parameters indication).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10, 11, 13, 14, 22, and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter “Jeong”) (WO 2018/064477 A1) as applied to claims 1, 15, and 23 above, in view of He et al. (hereinafter “He”) (Pub # US 2020/0344722 A1).
Regarding claims 10 and 27, Jeong discloses respective configurations of the one or more discontinuous reception parameters and the one or more sidelink discontinuous reception parameters, and a first frequency range for communicating with the base station and a second frequency range for the sidelink communication link (see [0013], [0015], [0114], [0116], [0136]).
Jeong does not disclose specifically that respective configurations of the one or more discontinuous reception parameters and the one or more sidelink discontinuous reception parameters are based at least in part on a first carrier for communicating with the base station and a second carrier for the sidelink communication link, a first frequency range for communicating with the base station and a second frequency range for the sidelink communication link, one or more bands of a primary land mobile network for the sidelink communication link, or a combination thereof. 

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Jeong, and have respective configurations of the one or more discontinuous reception parameters and the one or more sidelink discontinuous reception parameters are based at least in part on a first carrier for communicating with the base station and a second carrier for the sidelink communication link, as taught by He, thereby provides support of DRX operation, mechanisms for sidelink power saving operation, and an enhanced resource allocation, as discussed by He (see He, [0329] – [0330]). 
Regarding claim 11, Jeong in view of He disclose receiving, from a base station, an indication of one or more discontinuous reception parameters for communicating with the base station, wherein the one or more discontinuous reception parameters are the same as the one or more sidelink discontinuous reception parameters; and discontinuously monitoring for a transmission from the base station in accordance with 
Regarding claims 13, 14, and 22, Jeong in view of He disclose wherein the first UE is within a coverage area of a base station; wherein the first UE and the second UE are outside a coverage area of a base station (see He, [0131], [0330], [0336], [0349] for in coverage and out coverage). The motivation would provide highly reliable and low-latent V2X communications for connected vehicles, as suggested by He (see He, [0130]). 
Regarding claim 28, Jeong in view of He disclose configuring one or more discontinuous reception parameters for communicating with the first UE, wherein the one or more discontinuous reception parameters are the same as the one or more sidelink discontinuous reception parameters (see Jeong, [0021], [0028], [0030]); and transmitting, to the first UE, an indication of the one or more discontinuous reception parameters (see Jeong, [0033] – [0035]) (see Jeong, [0013], [0015], [0021], [0024], [0028], and see He, [0330], [0338], [0357], [0370] – [0373] for the sidelink and Uu link operate in different carriers and DRX cycle configurations are same or different for the sidelink and Uu link). The motivation would provide support of DRX operation, mechanisms for sidelink power saving operation, and an enhanced resource allocation, as discussed by He (see He, [0329] – [0330]). 
Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645